Exhibit 10.1

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

(as amended and restated February 27, 2006)



--------------------------------------------------------------------------------

Rayonier

Annual Corporate Bonus Program

 

1. Purpose

This Rayonier Annual Corporate Bonus Program (“Bonus Program”) is the vehicle
through which the Compensation and Management Development Committee (the
“Committee”) of the Rayonier Board of Directors will make awards to key
personnel that have an impact on the Company’s achievement of annual or other
short-term Performance Objectives.

The Bonus Program is effective for Performance Periods designated by the
Committee until such time as the Bonus Program is modified or terminated.

 

2. Definitions

For purposes of the Bonus Program, the following terms have the indicated
definitions. Terms not defined here have the same meaning as under the 2004
Incentive Stock and Management Bonus Plan (the “Plan”).

 

  (a) “Available Bonus Pool” means with respect to any Performance Period, the
sum of the Preliminary Bonus Awards for all Executives; provided that, such sum
shall not exceed the amount specified in Section 4(a).

 

  (b) “Bonus Award” means the bonus payable in respect of a specified
Performance Period to a Designated Employee determined in accordance with
Section 4, and which in the case of a Covered Executive is such individual’s
“Bonus Award” for purposes of Section 9 of the Plan.

 

  (c) “Bonus Program” means this Rayonier Annual Corporate Bonus Program, as it
may be modified from time to time by the Committee.

 

  (d) “Budgeted Net Income” means the Net Income budget as approved by the Board
for the applicable Performance Period.

 

  (e) “Corporate Performance Factor” or “CPF” has the meaning set forth in
Section 5.

 

  (f) “Covered Executive” (i.e. the Company’s top five executives) has the same
meaning as a “Participant” under Section 9 of the Plan.

 

  (g) “Designated Employees” means with respect to any applicable Performance
Period, the Covered Executives and other Executives designated, by Salary Grade
or otherwise, by the Committee prior to the end of the first quarter of the
Performance Period.

 

  (h) “Executive” means any Rayonier employee at Salary Grade 15 or higher,
including the Covered Executives.

 

  (i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

  (j) “Net Income” means, for each Performance Period, the Company’s net income
from continuing operations as defined by accounting principles generally
accepted in the United States, as reported in the Company’s income statement for
the Performance Period, adjusted to eliminate the after-tax effects of any
restructuring charges or other unusual items, all as determined by the Company
and reported to the Committee.

 

  (k) “Preliminary Bonus Award” means the product of multiplying (i) an
Executive’s Target Award for the Performance Period (applying such Executive’s
base salary at the end of the Performance Period) times (ii) the actual CPF in
respect of that Performance Period.

 

  (l) “Performance Period” means the Company’s fiscal year or any other period
designated by the Committee with respect to which Bonus Awards are granted.

 

  (m) “Performance Bonus Award” has the meaning set forth in the Plan and is the
Bonus Award determined in accordance with this Bonus Program and the Plan in the
case of a Covered Executive.

 

  (n) “Plan” means the Rayonier 2004 Incentive Stock and Management Bonus Plan,
pursuant to which this Bonus Program as it applies to Covered Executives is
adopted, or any successor thereto.

 

  (o) “Target Award” means with respect to an Executive, the amount that would
become such Executive’s Preliminary Bonus Award if the CPF in respect of the
applicable Performance Period is 100%, expressed as a percentage of the
Executive’s Performance Period end base salary.

 

3. Administration

The Committee shall administer the Bonus Program for all Designated Employees,
including in accordance with the Plan, with respect to Covered Executives.

Before payment of any Bonus Award is made under this Bonus Program, the
Committee shall have complied with the provisions of Section 4.

 

4. Procedures for Establishing and Determining Bonus Awards

 

  (a) Maximum Bonus Awards for a Performance Period. The aggregate amount
payable as Bonus Awards for any Performance Period for all Designated Employees
shall not exceed 150% of the sum of the Target Bonus Awards for all Executives.

 

  (b) Setting Performance Goals, Performance Objectives and Target Awards. Not
later than the end of the first quarter of each Performance Period (or by such
earlier time as may be required in the future by the applicable provisions of
the Internal Revenue Code of 1986 in the case of Covered Executives), the
Committee shall:

 

  (i) Determine the class of Executives who will participate in the Bonus
Program for the particular Performance Period;

 

  (ii) Determine the parameters of the Corporate Performance Factor to be
applied for the Performance Period in accordance with Section 5(a), and

 

  (iii)

Establish the parameters for the Target Award for the Performance Period for the
class of Executives covered by the Bonus Program, including for each Covered

 

2



--------------------------------------------------------------------------------

 

Executive, substantially in the form set forth on Exhibit B hereto by Salary
Grade or in such other similar format as may be approved by the Committee from
time to time.

 

  (c) Certification of CPF and Finalize Bonus Awards. At the end of each
Performance Period, the Committee shall:

 

  (i) Review the calculation of the Available Bonus Pool and the Preliminary
Bonus Award for Executives covered by the Bonus Program, with specific review of
the Preliminary Bonus Awards for the Covered Executives, including the Chief
Executive Officer, and for such other Executives identified by the Committee,
which may include the direct reports to the Chief Executive Officer whether or
not they are Covered Executives;

 

  (ii) Review such adjustments, under Section 5(c) or otherwise, to the
Preliminary Bonus Award for any Executive recommended by the Chief Executive
Officer or that the Committee, in its discretion, otherwise deems appropriate in
establishing the final amount, if any, of the Bonus Award for such Executive;
provided that, the Preliminary Bonus Award for any Covered Executive may not be
increased or exceed 200% of the Covered Executive’s base salary in effect at the
end of the Performance Period, and following all such adjustments, the sum of
all Bonus Awards payable in respect of the Performance Period shall not exceed
the amount determined in accordance with Section 4(a),

 

  (iii) Establish the form of payment and the payment date for Bonus Awards for
the Performance Period for Covered Executives as provided in Section 6; and

 

  (iv) Prior to the payment of a Bonus Award to any Covered Executive, certify
by Committee resolution or otherwise in writing, in accordance with the
requirements of Section 162(m) of the Code and Section 9(e) of the Plan, whether
the Corporate Performance Factor and other material terms for paying such Bonus
Award in respect of the Performance Period have been achieved or met.

It is anticipated that for Designated Employees other than Covered Executives,
if authorized by the Committee, payments of Bonus Awards can be based on
preliminary data available in the last month of the Performance Period and made
shortly after the end of the Performance Period, subject to confirmation
following the close of the Performance Period by report to the Committee at its
next regularly scheduled meeting following such payments indicating that payment
was made in compliance with the terms of the Bonus Program.

 

5. Corporate Performance Factor

 

  (a) Criteria for Establishing the CPF. The “Corporate Performance Factor”
shall consist of those Performance Goals permitted under Section 9 of the Plan
that are selected by the Committee for the specified Performance Period, and
weighted as designated by the Committee for such Performance Period so as to
reflect Performance Objectives under the Plan. Such selection and weighting in
determining the Corporate Performance Factor may be changed from time to time by
the Committee consistent with the provisions of Section 9 of the Plan in respect
of Covered Executives, provided that with respect to a particular Performance
Period, the Corporate Performance Factor shall be established generally prior to
the commencement of such Performance Period and in all events not later than the
end of the first quarter of any Performance Period.

 

3



--------------------------------------------------------------------------------

  (b) Initial CPF Performance Goals and Parameters. The Corporate Performance
Factor shall be computed as specified in Exhibit A hereto until changed by the
Committee as provided in Section 5(a), with such adjustments to reported
earnings for accounting rule changes, special non-recurring items, discontinued
operations, and similar adjustments as are approved by the Committee made so as
to provide consistent measurements of continuing corporate performance.

 

  (c) Post-Performance Period Adjustments to CPF for Executives Other Than
Covered Executives. Subject to the aggregate amount of Bonus Awards not
exceeding the Available Bonus Pool, the Corporate Performance Factor with
respect to Bonus Awards for any particular Performance Period may be adjusted
for Executives who are not Covered Executives, upon the recommendation of the
Chief Executive Officer based on a qualitative judgment as to the effectiveness
of the Executives in non-financial areas or as otherwise determined in the
discretion of the Committee.

 

6. Payment of Bonus Awards

 

  (a) Entitlement to Payments Generally. Subject to Sections 4(c)(iii) and
(iv) for Covered Executives, Bonus Awards for a Performance Period shall be paid
at such time as designated by the Committee following the closing of the
Performance Period and its determination of the final Bonus Awards as provided
in Section 4(c), to Designated Employees who are employed by the Company on the
payment date or whose employment terminated as a result of death, disability or
normal retirement following the end of the applicable Performance Period. The
Chief Executive Officer shall determine if a pro-rated Bonus Award shall be paid
to any Designated Employee, other than a Covered Employee, whose employment
terminated as a result of death, disability or normal retirement during the
applicable Performance Period. Except as provided in the previous sentence, the
Committee shall determine in its sole discretion if a Bonus Award shall be paid
to any Designated Employee who is not employed by the Company on the payment
date.

 

  (b) Employment After Commencing of a Performance Period. Subject to such
modifications as may be approved by the Committee, Executives who commence
employment after the start of a Performance Period may be granted a Bonus Award
determined pro-rata for the term of such employee’s employment during the
Performance Period. To the extent a new Executive may become entitled to a Bonus
Award hereunder, a Target Bonus Award shall be computed for such Executive to
reflect such pro-rata participation and the Available Bonus Pool shall be
adjusted to reflect such Target Bonus.

 

  (c) Form of Payment. Bonus Awards shall be paid in cash, except that Bonus
Awards that are Performance Bonus Awards for Covered Executives may be paid in
cash, stock, other stock-based or stock-denominated units or any combination
thereof as determined by the Committee. Stock or stock-based awards may be
granted under the terms and conditions of the Plan applicable to stock awards
under the Plan and in compliance with the applicable rules of the Exchange Act.

 

7. Termination and Amendment

Subject to the provisions of the Plan, the Committee may terminate or amend the
Bonus Program at any time.

 

4



--------------------------------------------------------------------------------

8. Other Provisions

 

  (a) No Designated Employee shall have any claim or right to be granted a Bonus
Award under the Bonus Program until such Bonus Award is actually made. Neither
the existence of this Bonus Program, nor any action taken hereunder, shall be
construed as giving any Designated Employee any right to be retained in the
employ of the Company or in any way interfere with or limit the right of the
Company to terminate any Designated Employee’s employment at any time. Nothing
contained in this Bonus Program shall limit the ability of the Company to make
payments or awards to Designated Employees under any other plan, agreement or
arrangement in effect at time the Bonus Program is established or upon a
subsequent date.

 

  (b) No employee shall, at any time, have a right to become a Designated
Employee in the Bonus Program for any Performance Period, for any reason,
including notwithstanding the individual’s having previously participated in the
Bonus Program.

 

  (c) The Company shall have the right to deduct from a Bonus Award or from any
other amounts due the Designated Employee from the Company, any taxes or other
amounts required or permitted to be withheld by law.

 

  (d) No Designated Employee or any other party claiming an interest in amounts
earned under the Bonus Program shall have any interest whatsoever in any
specific asset of the Company. To the extent that any person or entity acquires
a right to receive payments under the Bonus Program, such rights shall be that
of an unsecured general creditor of the Company.

 

  (e) All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Bonus Program shall be determined in the sole
discretion of the Committee pursuant to the Plan.

 

  (f) With the exception of payments made following the death of a Designated
Employee, the rights and benefits of a Designated Employee hereunder are
personal to the Designated Employee and shall not be subject to any voluntary or
involuntary alienation, assignment, pledge, transfer, encumbrance, attachment,
garnishment or other disposition.

 

  (g) Bonus Awards under this Bonus Program shall not constitute compensation
for the purpose of determining participation or benefits under any other plan of
the Company unless specifically included as compensation in such plan.

 

  (h) If any provision of this Bonus Program would cause a Performance Bonus
Award not to constitute “qualified performance-based compensation” under
Section 162(m) with respect to a Covered Executive, that provision shall be
severed from, and shall be deemed not to be a part of, the Bonus Program, in
respect of such Covered Executive but the other provisions hereof shall remain
in full force and effect.

 

  (i) In the event that changes are made to Section 162(m) to permit greater
flexibility under the Bonus Program, the Committee may make any adjustments it
deems appropriate.

 

9. Adoption Date

This Bonus Program was first adopted by the Committee on December 9, 2004 with
application for Performance Periods commencing January 1, 2005, and amended and
restated as herein provided on February 27, 2006, with application for
Performance Periods commencing January 1, 2006.

Administration

February 2006

 

5



--------------------------------------------------------------------------------

Exhibit A

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

METHODOLOGY FOR COMPUTING THE CORPORATE PERFORMANCE FACTOR

FOR THE 2006 PERFORMANCE PERIOD

 

2006

Performance Goals

  

Performance Goal Calculation Formula

  

2006

Weighting

Net Income vs. Budget

  

N.I. minus Budget N.I.

 

divided by: plus 1

Absolute Value of Budget N.I.

   45.0%

ROTC vs. Budget

  

ROTC minus Budget ROTC

 

divided by: plus 1

Absolute Value of Budget ROTC

   15.0%

CAD vs. Budget

  

CAD minus Budget CAD

 

divided by: plus 1

Absolute Value of Budget CAD

 

Apply formula separately for actual cumulative CAD

vs. budget for each quarter ending 3/31, 6/30, 9/30

and 12/31 within the Performance Period.

   40.0%

COMPUTATION OF CPF

Performance Goal Calculations:

 

  •   Apply the Performance Goal Calculation Formula for each Performance Goal
as specified above.

Performance Goal Limitation:

Following application of each Performance Goal Calculation Formula:

 

  •   If the result of the Calculation Formula is less than zero, record zero
for that Performance Goal.

 

  •   If the result of the Calculation Formula is greater than 1.5, record 1.5
for that Performance Goal.

Computation of CPF for the Performance Period:

CPF for the Performance Period is then determined by applying the applicable
Weighting for the Performance Goal to the greater of the result of the
Calculation Formula or the Performance Goal Limitation for such Performance
Goal, and then taking the average of the result.



--------------------------------------------------------------------------------

Exhibit B

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

TARGET BONUS FOR RAYONIER EXECUTIVES

AS A PERCENT OF BASE SALARY*

 

Salary Grade

  

Bonus Target %

32    100 31    93 30    87 29    80 28    69 27    65 26    61 25    44 24   
41 23    38 22    36 21    33 20    30 19    27 18    18 17    15 16    13 15   
10

 

* Year-end Base Salary or Performance Period ending base salary as may be
applicable.

Administration

February 2006